DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

Claim 1 has been amended to recite “a plurality of protrusions”.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  “Plain meaning” refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art.  
The ordinary and customary meaning may be evidenced by a variety of sources, including dictionaries.  See MPEP 2111.01(I), (III).  The Oxford English Dictionary (2012) defines “protrusion” as “something that protrudes or sticks out” (p. 579).  “Protrude” is defined as “stick[ing] out beyond or above a surface.”  The ordinary and customary meaning that would have been assigned to the term “protrusions” by one of ordinary skill in the art at the time of the invention is a structure that sticks out beyond or above a surface.  The term “protrusions” will be interpreted in this way during examination on the merits.
The plain meaning must be consistent with a term’s usage in the specification.  The term “protrusion” is not expressly defined by the instant specification, but is used to refer to raised portions present on the claimed film.  See, e.g., Figures 1a and 1b and page 7, paragraph [049] of the specification as filed.  This is consistent with the ordinary and customary meaning of the term as evidenced by the Oxford English Dictionary.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Patel et al. (US 2012/0141732; cited in prior Office action).
Regarding Claims 1-3 and 11, Patel teaches films for use in protecting surfaces (Abstract).  The films may be used between stacked fragile and scratch sensitive substrates and to provide separation between smooth optical substrates during shipment to end users (p. 1, [0008]).  Suitable substrates include glass (p. 2, [0032]).  This effectively describes the use of such films as an interleaf between glass substrates, consistent with the intended use recited in Claim 1.
Examples 17, 19, 20, and 22 are formed from a first layer comprising HDPE; a second layer comprising a blend of MDPE and LDPE; and a third layer comprising HDPE (p. 9, Table 5).  These examples exhibit the following properties (p. 9, Table 6):

    PNG
    media_image1.png
    136
    401
    media_image1.png
    Greyscale

Thus, each of Examples 17, 19, 20, and 22 read on each of the compositional and physical property limitations recited in Claims 1-3 and 11.
The films of Examples 17, 19, 20, and 22 were formed by casting onto a forming screen followed by vacuum forming.  The resulting products had the structure depicted in Fig. 4A.  This structure features the claimed “protrusions” as indicated below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

These structures stick out beyond or above the surface of the film consistent with the ordinary and customary meaning of “protrusions” as the term would be understood by one of ordinary skill in the art.  
The indentations on the film opposite the protrusions define parallel channels between which are structures corresponding to the claimed parallel ribs:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The examiner notes that the labeling of these portions of Fig. 4a is interchangeable.  The portions labeled as protrusions also read on ribs, while the portions labeled as ribs also satisfy the plain meaning of protrusions.
Patel’s Examples 17, 19, 20, and 22 as described above read on all physical, compositional, and structural elements of Claims 1-3 and 11.
Regarding Claim 4, Patel teaches additives including antioxidants and nucleating agents (p. 7, [0094]).
Regarding Claim 6, Fig. 4 illustrates a cross section that one of ordinary skill in the art would recognize as corresponding to a film having substantially parallel ribs aligned in the same direction.  
Regarding Claims 7 and 8, Patel further teaches that protrusions on the three dimensional film may exist in a regular geometric pattern such as a square pattern array (p. 3, [0042]).  This describes films comprising a first plurality of parallel ribs aligned in a first direction and a second plurality of ribs aligned in a second direction at a 90° angle relative to the first plurality of parallel ribs.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Patel.
Regarding Claims 9 and 10, Patel remains as applied to Claims 1, 5, and 7 above.  Patel’s repeating square geometric pattern describes films comprising a first plurality of parallel ribs aligned in a first direction and a second plurality of ribs aligned in a second direction at a 90° angle relative to the first plurality of parallel ribs.
Patel does not teach the angle of the direction of the first plurality of parallel ribs relative to the machine direction of the film.  Nevertheless, the arrangement of parallel ribs relative to the machine direction represents a design choice affecting the aesthetics of the final product but having no apparent effect on the function of the claimed film.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the ribs of Patel’s film such that they were at a 45° angle relative to the machine direction as a matter of design choice in order to obtain an aesthetically pleasing film.  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); MPEP 2144.04.
In the alternative, arriving at the claimed configuration represents a rearrangement of parts (i.e. the three-dimensional protrusions of Patel’s films).  It would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange the ribs of Patel’s film to arrive at the claimed configuration as a matter of design choice not affecting the functionality of the film.  The rearrangement of parts without a change in function is prima facie obvious as a matter of design choice.  In re Japikse, 181 F.2d 1019, 1031 (CCPA 1950); MPEP 2144.04.
Claims 12-26 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Middlesworth et al. (US 2017/0129228; cited in prior Office action).
Regarding Claims 12, 13, 22, and 26, Patel teaches films for use in protecting surfaces (Abstract).  The films may be used between stacked fragile and scratch sensitive substrates and to provide separation between smooth optical substrates during shipment to end users (p. 1, [0008]).  Suitable substrates include glass (p. 2, [0032]).  This effectively describes the use of such films as an interleaf between glass substrates, consistent with the intended use recited in Claim 12.
Patel’s films include a core layer (p. 6, [0074]) and two release surfaces (p. 6, [0076]).  Fig. 2 illustrates an embodiment of Patel’s film comprising a core layer, a first release surface, and a second release surface.  The first and second release surfaces are equivalent to the claimed first and second skin layers.
Patel’s examples illustrate films having a thickness of 100-533 microns; a basis weight ranging from 31.2 to 90 gsm; and a circular bend stiffness of 167-1084 gmf (p. 9, Tables 3, 4, and 6).  Embossed films have a thickness of 63.5-1069 microinches (1.61-27.1 microns) (p. 4, [0053]).  These ranges overlap the ranges recited in Claim 12.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Patel teaches core layers selected from any polymer that improves the mechanical properties of the films (p. 6, [0074]).  Suitable thermoplastics include low density polyethylene (LDPE), linear low density polyethylene (LLDPE), high density polyethylene (HDPE), medium density polyethylene (MDPE), polypropylene, copolymers of polypropylene, and poly(ethylene-co-vinyl acetate) (EVA).  Patel does not teach a foamed core layer as claimed.
Middlesworth teaches multilayer films which include at least one cavitated microporous core layer (Abstract).  The multilayer films may comprise first and second non-cavitated skin layers positioned on opposing sides of the cavitated core layer (p. 1, [0006]).  The core may be formed from thermoplastic polymers including LDPE, HDPE, LLDPE, polypropylene, ethylene-propylene copolymers, and EVA (p. 3, [0038]).   
Middlesworth’s films are described as being stronger than conventional films (p. 17, [0115]).  The films exhibit improved physical properties including tensile strength, secant modulus, and impact strength (p. 5, [0095]; p. 17, [0114]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to select Middlesworth’s cavitated (i.e. foamed) microporous core layer for use in Patel’s multilayer film for the benefit of improved tensile strength, secant modulus, and impact strength.  Middlesworth’s films are suggested for an end use that differs from that of Patel.  Nevertheless, the improved physical properties attributed to Middlesworth’s core layer represent design incentives that would prompt its use in Patel’s films.  In addition, both references relate to multilayer films having the same general layer arrangement, formed from identical materials.  This creates a reasonable expectation that modification of Patel in view of Middlesworth would carry with it a high degree of predictability and likelihood of success.  Modification of Patel in view of Middlesworth as applied above reads on Claims 12, 13, 22, and 26.
Regarding Claims 14 and 15, Patel’s examples teach toward films having a compressibility of 4.15-32.4% and a resiliency of 78.7-93.3% (p. 9, Table 6).
Regarding Claim 17, Patel’s films may have three dimensional protrusions existing in either a regular geometric array or a random array (p. 3, [0042]).
Regarding Claim 18, Patel teaches the use of an adhesion layer (p. 4, [0056]).
Regarding Claims 19 and 20, Patel generally teaches toward a surface roughness of 0-1.524 microns (p. 4, [0056]).  Patel does not teach whether this is a measure of Ra (surface roughness average) or Rz (average height of five highest peaks and five lowest valleys).  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at a surface roughness of 0-1.524 microns regardless of the method by which it is measured, including Ra and/or Rz, in order to obtain a film having roughness values falling within Patel’s range.
Regarding Claim 21, the cited references do not expressly teach an average spacing between surface peaks (Sm).  However, one of ordinary skill in the art will at once recognize this as one measure of surface roughness. Patel teaches adhesion layers having a surface roughness falling within a specific range.  The property of roughness is associated with adhesion characteristics of Patel’s films (p. 4, [0056]).  A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012); MPEP 2144.05. It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize surface roughness of Patel’s film measured in terms of average spacing between surface peaks (Sm) in order to achieve the desired degree of roughness and the desired adhesion characteristics.  
Regarding Claim 23, Patel teaches additives including antioxidants and nucleating agents (p. 7, [0094]).
Regarding Claim 24, Patel’s examples illustrate multilayer films comprising first and second skin layers made of HDPE (i.e. polyethylene) (p. 9, Table 5).
Regarding Claim 25, Patel teaches that additives including antioxidants and nucleating agents may be included in any layer (p. 7, [0094]).  Thus, Patel contemplates the use of such additives in all layers including the skin layers.

Allowable Subject Matter

Claim16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 requires a film according to Claim 12, wherein the first and/or second skin layer is foamed.  Patel does not teach foamed layers corresponding to the claimed skin layers.  All skin layers contemplated by Middlesworth are expressly described as non-cavitated (i.e. non-foamed) (see, e.g., p. 10, [0071]-[0077]).  Thus, Patel does not teach a foamed skin layer as required by Claim 16, and Middlesworth would lead one of ordinary skill in the art away from such features.  
Response to Arguments

Applicant's arguments filed 5 November 2020 have been fully considered but they are not persuasive.
A.	Rejection of Claims 1-4, 6-8, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Patel
Applicant argues that Patel does not describe a film combining a plurality of raised portions on one side and a plurality of protrusions on an opposite side, where the plurality of raised portions comprise a plurality of substantially parallel ribs.
Applicant’s attention is directed to the section on claim interpretation included above as well as to the discussion of Patel’s Fig. 4a provided in the modified ground of rejection under 35 U.S.C. 102(a)(1).  These portions of the Office action are believed to address Applicant’s argument in full.
With respect to Claims 7 and 8, Applicant argues that although Patel describes protrusions arranged in regular geometric patterns such as a square pattern array, the reference does not describe any arrangement of parallel ribs aligned at 90° relative to one another.
Referring to Patel’s Fig. 4a, protrusions 48 on one side of the film define corresponding channels 45 on the opposing side.  The areas between these channels read on ribs.  Protrusions arranged in a square pattern array will necessarily result in ribs on the opposing side of the film, also arranged in a square pattern array.  The ribs on the side of the film opposing protrusions 48 read on parallel ribs aligned at 90° relative to one another.
B.	Rejection of Claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over Patel
With respect to Claims 9 and 10, Applicant argues that nothing in Patel suggests combining ribs and protrusions on opposing sides of the same film.
Applicant’s argument is addressed in full above in the discussion of Patel’s Fig. 4a.
Also with respect to Claims 9 and 10, Applicant argues that Patel does not describe any embodiment of a film with first and second ribs disposed in directions at 90° with respect to one another.
C.	Rejection of Claims 12-26 under 35 U.S.C. 103 as being unpatentable over Patel in view of Middlesworth
Applicant argues that there is no suggestion by Patel to incorporate a foamed material.  Applicant notes that while Patel suggests a core layer, none of the exemplary core materials are foamed.
Applicant’s characterization of Patel is correct.  Patel does not teach a foamed core material.  This feature of Claim 12 is taught by Middlesworth as noted in the ground of rejection above.  
Applicant argues that Patel’s listing of materials might lead those skilled in the art to employ such materials, and that Patel’s failure to disclose foamed materials would not encourage those skilled in the art to employ a foamed core material.
The prior art’s disclosure of one embodiment does not constitute a teaching away from alternative embodiments where the prior art does not criticize, discredit, or otherwise discourage such alternative embodiments.  See MPEP 2143.01(I).  In this case, while Patel teaches toward non-foamed embodiments falling outside the scope of the claims, the reference does not criticize, discredit, or otherwise discourage foamed materials.  Therefore, Patel cannot reasonably be interpreted as teaching away from such materials.
Applicant argues that selection of a foamed material from Middlesworth for use in Patel represents impermissible hindsight.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that Middlesworth teaches a foamed core layer having a basis weight falling below the claimed range of 60-80 gsm.
Middlesworth teaches that “[t]he basis weight of a multi-layer film . . . may be varied based on a desired end use (e.g., the desired properties and or applications of the multi-layer film . . . ).”  Middlesworth provides examples of some basis weights, but the language surrounding these examples makes it clear that the disclosed ranges are not limiting (e.g., “[i]n one example”; “[f]or example, it is within the scope of the present disclosure to select a basis weight to be one of the following values”) (p. 5-6, [0056]).  
When reading Middlesworth in view of Patel, one of ordinary skill in the art would recognize that the basis weight of Middlesworth’s core layer could be varied based on Patel’s desired end use.  Patel’s examples demonstrate that basis weights of 31.2 to 90 gsm are suitable for the various end uses contemplated by Patel.  Thus, one of ordinary skill in the art would be motivated to employ foamed core materials satisfying the basis weight range established by Patel, and would not consider such materials to be limited by the exemplary values provided by Middlesworth.
Applicant expresses a belief that the stiffness of Middlesworth’s film would fall well below the claimed range based on the fact that it is stretched rather than unstretched.
Applicant’s belief is noted.  However, Applicant has provided no evidence of record to support this belief.  Middlesworth is not limited to any particular stiffness, and Patel’s examples illustrate a preference for circular bend stiffness values falling within the claimed range.  One of ordinary skill in the art would be motivated to pursue films having a stiffness within the range taught by Patel in the absence of any teaching or suggestion regarding this feature by Middlesworth.

Conclusion

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762